Citation Nr: 0823995	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a timely substantive appeal was filed from a June 
2002 rating decision denying entitlement to an earlier 
effective date for the grant of a 100% rating for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California concluded 
that the veteran had not filed a timely appeal with respect 
to an October 2002 denial of an earlier effective date for 
the grant of a 100% rating for PTSD.  


FINDINGS OF FACT

1.  A June 5, 2002 rating decision denied an earlier 
effective date for the grant of a 100% rating for the 
service-connected PTSD; the RO mailed a notification of the 
denial to the veteran's wife, his payee, on June 13, 2002.

2.  On November 25, 2002, the veteran filed a VA Form 9 which 
was construed as a Notice of Disagreement (NOD).  The RO 
mailed a statement of the case to him on September 30, 2003.

3.  No document which may be construed as a substantive 
appeal was received within one year of the veteran and his 
wife being notified of the June 2002 rating action, or within 
sixty days of the September 30, 2003 issuance of a statement 
of the case.

4.  There is no evidence that the veteran, his payee wife, or 
his representative timely filed a request for extension of 
time to file a substantive appeal.  



CONCLUSION OF LAW

The veteran did not timely perfect his appeal with respect to 
the June 2002 RO denial of an earlier effective date for the 
grant of a 100% rating for the service-connected PTSD.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the provisions of the 
VCAA are not applicable to this appeal because it turns on a 
matter of law and not on the underlying facts or development 
of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact. Also see 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue on appeal.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after a statement of the case (SOC) 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A NOD must be filed 
within one year from the date of mailing of the notice of the 
determination.  38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. 
§ 20.201.  A substantive appeal must be filed within 60 days 
from the date the SOC is mailed, or within the remainder of 
the one-year period from the date of mailing of the notice of 
determination, whichever occurs later.  38 U.S.C.A. § 
7105(d)(3) and 38 C.F.R. §§ 20.302(b), 20.303; see also 38 
C.F.R. § 20.202.  The Board does not have jurisdiction over 
an issue for which an appeal has not been timely perfected.  
See 38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 3.104, 3.105 (in the absence of a properly 
perfected appeal, the Board is without jurisdiction to 
determine the merits of a case); see also YT v. Brown, 9 Vet. 
App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals (Form 9), or 
correspondence containing the necessary information.  
Regardless of the particular form, a substantive appeal must 
"either indicate that the appeal is being perfected as to 
all...issues or must specifically identify the issues 
appealed."  In addition, a substantive appeal must "set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  38 
C.F.R. § 20.205; see also 38 U.S.C.A. § 7105(d)(3).  

By rating action dated June 5, 2002, the RO denied an earlier 
effective date for the grant of a 100% rating for the 
service-connected PTSD.  On June 13, 2002, the RO notified 
the veteran of the decision.  On November 25, 2002, the RO 
received a VA Form 9 stating the following:  "I continue to 
disagree with your denial for an earlier effective date of my 
100% service connected disability."  The document also 
discussed the veteran's disagreement with certain passages 
from the June 2002 rating decision.  The letter concluded by 
stating "Request you reconsider my request for an earlier 
effective date on my 100% disability."  

On April 30, 2003, the RO wrote to the veteran and indicated 
that a "disagreement" had been received.  The veteran was 
told that he could elect that a Decision Review Officer 
review his case or that he could elect follow the traditional 
appeal process.  The veteran was advised that, in order to 
continue his appeal, a substantive appeal would need to be 
submitted "so that your case can be sent to the Board of 
Veterans' Appeals."  A second copy of this letter was sent 
on June 16, 2003, after the veteran's wife indicated that the 
first letter had not been received.  

The RO issued an SOC on September 13, 2003.  In a September 
30, 2003 cover letter, the veteran was advised that in order 
to "complete [his] appeal" a formal appeal must be filed.  
A VA Form 9 was enclosed and the veteran was advised that it 
should address the benefit desired, the facts in the SOC with 
which he disagreed, and the errors made in the application of 
the law.  The veteran was also advised that his appeal must 
be filed within 60 days of the date of that letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action that he had 
appealed.  Nothing further was received until April 2005, 
when the veteran's representative submitted a copy of the 
November 2002 VA Form 9 and asserted that VA had lost the 
veteran's appeal.  

In correspondence dated October 6, 2005, the veteran was 
advised that a timely substantive appeal had not been filed 
with respect to the issue of an earlier effective date for 
the grant of a 100% rating for the service-connected PTSD and 
that the June 2002 decision had become final.  A Notice of 
Disagreement with that finding was received on October 18, 
2005, in which the veteran's representative argued that the 
original (or November 2002) filing was a timely filed 
substantive appeal.  The veteran's representative did not, 
however, address the fact that the SOC had not been issued 
until after the November 2002 filing.  [An SOC on the issue 
of timeliness was sent to the veteran on February 8, 2006, 
and a timely substantive appeal was received on September 29, 
2006.]  

The veteran argues that the originally filed VA Form 9 in 
November 2002 constitutes a substantive appeal.  However, 
38 U.S.C.A. § 7105(a) states that [a]ppellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished..." (emphasis added)  Here, no NOD or SOC had been 
filed prior to the filing of the November 2002 VA Form 9.  
Thus, the requirements of 38 U.S.C.A. § 7105(a) were not met, 
and jurisdiction was not conferred upon the Board.  

In fact, the original (or November 2002) filing clearly 
constitutes a NOD, rather than a substantive appeal.  The 
document constitutes a "written disagreement from the 
claimant or his...representative, expressing dissatisfaction or 
disagreement with an adjudicative determination by an agency 
of original jurisdiction and a desire to contest the 
result."  38 U.S.C.A. § 20.201.  The November 2002 filing 
began by stating "I continue to disagree with your denial 
for an earlier effective date ..." and concluded by stating 
"Request you reconsider my request for an earlier effective 
date on my 100% disability."  The Court has held that a NOD 
may be accepted as such even when filed on a VA Form 9.  
Archbold v. Brown, 9 Vet. App. 124, 131 (1996).  The November 
2002 filing is not a substantive appeal, which requires 
"specific allegations of error of fact or law ... related to 
specific items in the statement of the case."  38 U.S.C.A. 
§ 7105(d)(3).  A SOC was not issued until after the November 
2002 filing.  

Further, at the time of the issuance of the September 30, 
2003 SOC, the veteran was advised of the need to perfect his 
appeal by filing the attached Form 9 within the specified 
time limit.  Significantly, however, neither the VA Form 9, 
nor any correspondence which may be construed as a 
substantive appeal, was submitted within the required time 
frame (within one year of the June 13, 2002 notification of 
the June 5, 2002 rating action or within 60 days of the 
September 30, 2003 SOC).  In addition, the veteran did not 
request an extension of time in which to file his substantive 
appeal with regard to the earlier effective date issue.  
Thus, the Board finds that a substantive appeal setting forth 
argument as to the issue of entitlement to an earlier 
effective date for the grant of a 100% rating for the 
service-connected PTSD was not received within the period of 
time prescribed by law.  


ORDER

The claim of entitlement to a finding of a timely appeal of 
the denial of an earlier effective date for the grant of a 
100% rating for service-connected PTSD is dismissed without 
prejudice.  


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


